UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission file number 0-1026 WHITNEY HOLDING CORPORATION (Exact name of registrant as specified in its charter) Louisiana 72-6017893 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 228 St. Charles Avenue New Orleans, Louisiana 70130 (Address of principal executive offices) (504) 586-7272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ü Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü As of October 31, 2007, 67,702,658 shares of the registrant’s no par value common stock were outstanding. WHITNEY HOLDING CORPORATION TABLE OF CONTENTS Page PART I.Financial Information Item 1.Financial Statements: Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Financial Data 14 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 36 Item 4.Controls and Procedures 36 PART II. Other Information Item 1.Legal Proceedings 37 Item 1A.Risk Factors 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3.Defaults upon Senior Securities 37 Item 4.Submission of Matters to a Vote of Security Holders 37 Item 5.Other Information 37 Item 6.Exhibits 37 Signature 38 Exhibit Index 39 PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30 December 31 (dollars in thousands) 2007 2006 (Unaudited) ASSETS Cash and due from financial institutions $ 243,327 $ 318,165 Federal funds sold and short-term investments 391,437 314,079 Loans held for sale 18,685 26,966 Investment securities Securities available for sale 1,601,895 1,612,513 Securities held to maturity, fair values of$273,033 and $273,793, respectively 273,201 273,580 Total investment securities 1,875,096 1,886,093 Loans, net of unearned income 7,452,905 7,050,416 Allowance for loan losses (82,135 ) (75,927 ) Net loans 7,370,770 6,974,489 Bank premises and equipment 186,256 175,109 Goodwill 331,295 291,876 Other intangible assets 19,247 23,327 Accrued interest receivable 50,334 48,130 Other assets 118,387 127,646 Total assets $ 10,604,834 $ 10,185,880 LIABILITIES Noninterest-bearing demand deposits $ 2,639,020 $ 2,947,997 Interest-bearing deposits 5,748,215 5,485,311 Total deposits 8,387,235 8,433,308 Short-term borrowings 654,636 499,533 Long-term debt 168,683 17,394 Accrued interest payable 28,924 17,940 Accrued expenses and other liabilities 111,547 104,743 Total liabilities 9,351,025 9,072,918 SHAREHOLDERS' EQUITY Common stock, no par value Authorized - 100,000,000 shares Issued - 67,662,928 and 66,103,275 shares, respectively 2,800 2,800 Capital surplus 403,666 343,697 Retained earnings 874,954 812,644 Accumulated other comprehensive loss (27,541 ) (41,015 ) Treasury stock at cost - 2,463 and 173,211 shares, respectively (70 ) (5,164 ) Total shareholders' equity 1,253,809 1,112,962 Total liabilities and shareholders' equity $ 10,604,834 $ 10,185,880 The accompanying notes are an integral part of these financial statements. 1 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (dollars in thousands, except per share data) 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 141,448 $ 131,230 $ 415,877 $ 369,390 Interest and dividends on investment securities Taxable securities 19,976 18,536 57,030 50,890 Tax-exempt securities 2,257 2,319 6,834 6,891 Interest on federal funds sold and short-term investments 5,764 7,365 15,557 30,470 Total interest income 169,445 159,450 495,298 457,641 INTEREST EXPENSE Interest on deposits 43,798 33,196 122,641 87,047 Interest on short-term borrowings 6,363 6,192 18,501 15,466 Interest on long-term debt 2,566 291 5,701 871 Total interest expense 52,727 39,679 146,843 103,384 NET INTEREST INCOME 116,718 119,771 348,455 354,257 PROVISION FOR CREDIT LOSSES 9,000 - 7,000 2,720 NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES 107,718 119,771 341,455 351,537 NONINTEREST INCOME Service charges on deposit accounts 7,882 7,337 22,550 20,819 Bank card fees 4,344 3,855 12,178 11,213 Trust service fees 3,244 2,864 9,615 8,159 Secondary mortgage market operations 1,295 1,240 3,707 4,192 Other noninterest income 37,691 6,052 54,552 19,384 Securities transactions (1 ) - (1 ) - Total noninterest income 54,455 21,348 102,601 63,767 NONINTEREST EXPENSE Employee compensation 40,582 38,106 119,911 109,089 Employee benefits 8,414 8,832 25,453 26,561 Total personnel 48,996 46,938 145,364 135,650 Net occupancy 8,666 8,162 25,546 21,075 Equipment and data processing 5,710 5,778 17,200 14,976 Telecommunication and postage 3,033 2,580 9,527 7,826 Corporate value and franchise taxes 2,417 2,237 7,176 6,633 Legal and other professional services 2,712 3,601 7,678 7,865 Amortization of intangibles 2,853 2,794 8,735 7,680 Other noninterest expense 13,842 17,140 42,108 49,598 Total noninterest expense 88,229 89,230 263,334 251,303 INCOME BEFORE INCOME TAXES 73,944 51,889 180,722 164,001 INCOME TAX EXPENSE 25,178 16,698 59,912 53,248 NET INCOME $ 48,766 $ 35,191 $ 120,810 $ 110,753 EARNINGS PER SHARE Basic $ .72 $ .54 $ 1.80 $ 1.72 Diluted .71 .53 1.78 1.69 WEIGHTED-AVERAGE SHARES OUTSTANDING Basic 67,526,329 65,444,539 66,957,065 64,399,751 Diluted 68,237,485 66,591,530 67,896,650 65,589,410 CASH DIVIDENDS PER SHARE $ .29 $ .27 $ .87 $ .81 The accompanying notes are an integral part of these financial statements. 2 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Accumulated Other (dollars in thousands, Common Capital Retained Comprehensive Treasury except per share data) Stock Surplus Earnings Income (Loss) Stock Total Balance at December 31, 2005 $ 2,800 $ 250,174 $ 738,655 $ (21,223 ) $ (9,363 ) $ 961,043 Comprehensive income: Net income - - 110,753 - - 110,753 Other comprehensive loss: Unrealized net holding gain on securities, net of reclassifications and tax - - - 334 - 334 Total comprehensive income - - 110,753 334 - 111,087 Cash dividends, $.81 per share - - (52,763 ) - - (52,763 ) Stock issued in business combination - 75,129 - - - 75,129 Stock issued to dividend reinvestment plan - 204 - - 1,842 2,046 Long-term incentive plan stock activity: Performance-based restricted stock & units - 8,288 - - (571 ) 7,717 Stock options - 6,063 - - 458 6,521 Directors' compensation plan stock activity - 928 - - 1,403 2,331 Balance at September 30, 2006 $ 2,800 $ 340,786 $ 796,645 $ (20,889 ) $ (6,231 ) $ 1,113,111 Balance at December 31, 2006 $ 2,800 $ 343,697 $ 812,644 $ (41,015 ) $ (5,164 ) $ 1,112,962 Adjustment on adoption of FIN 48 (Note 13) - - 721 - - 721 Adjusted balance at beginning of period 2,800 343,697 813,365 (41,015 ) (5,164 ) 1,113,683 Comprehensive income: Net income - - 120,810 - - 120,810 Other comprehensive income: Unrealized net holding gain on securities, net of reclassifications and tax - - - 8,024 - 8,024 Net change in prior service credit and net actuarial loss on retirement plans, net of tax (Note 8) - - - 5,450 - 5,450 Total comprehensive income - - 120,810 13,474 - 134,284 Cash dividends, $.87 per share - - (59,221 ) - - (59,221 ) Stock issued in business combination - 48,298 - - - 48,298 Stock issued to dividend reinvestment plan - 877 - - 1,443 2,320 Long-term incentive plan stock activity: Performance-based restricted stock & units - 7,575 - - (129 ) 7,446 Stock options - 615 - - 2,365 2,980 Directors' compensation plan stock activity - 2,604 - - 1,415 4,019 Balance at September 30, 2007 $ 2,800 $ 403,666 $ 874,954 $ (27,541 ) $ (70 ) $ 1,253,809 The accompanying notes are an integral part of these financial statements. 3 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (dollars in thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 120,810 $ 110,753 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of bank premises and equipment 13,038 11,288 Amortization of purchased intangibles 8,735 7,680 Share-based compensation earned 10,789 10,027 Premium amortization (discount accretion) on securities, net 744 2,242 Provision for credit losses and losses on foreclosed assets 7,088 2,769 Net gains on asset dispositions, including gain on insurance settlement (33,257 ) (212 ) Deferred tax expense (benefit) 9,582 (857 ) Net decrease in loans originated and held for sale 8,281 22,448 Net (increase) decrease in interest and other income receivable and prepaid expenses (5,162 ) 7,587 Net increase (decrease) in interest payable and accrued income taxes and expenses 18,289 (10,752 ) Other, net (563 ) (1,306 ) Net cash provided by operating activities 158,374 161,667 INVESTING ACTIVITIES Proceeds from sales of investment securities available for sale 38,964 45,815 Proceeds from maturities of investment securities available for sale 292,338 224,502 Purchases of investment securities available for sale (273,992 ) (469,143 ) Proceeds from maturities of investment securities held to maturity 8,441 8,500 Purchases of investment securities held to maturity (5,022 ) (28,411 ) Net increase in loans (182,048 ) (19,270 ) Net (increase) decrease in federal funds sold and short-term investments (78,613 ) 458,665 Proceeds from sales of foreclosed assets and surplus property 5,736 2,393 Proceeds from insurance settlement 30,801 - Purchases of bank premises and equipment (16,595 ) (20,926 ) Net cash paid in acquisition (7,503 ) (33,992 ) Other, net (625 ) 9,196 Net cash provided by (used in) investing activities (188,118 ) 177,329 FINANCING ACTIVITIES Net decrease in transaction account and savings account deposits (538,650 ) (768,102 ) Net increase in time deposits 273,163 44,514 Net increase in short-term borrowings 129,340 172,620 Proceeds from issuance of long-term debt 149,738 - Repayment of long-term debt (4,211 ) (11,512 ) Proceeds from issuance of common stock 5,532 8,600 Purchases of common stock (3,272 ) (3,165 ) Cash dividends (57,597 ) (50,298 ) Other, net 863 2,354 Net cash used in financing activities (45,094 ) (604,989 ) Decrease in cash and cash equivalents (74,838 ) (265,993 ) Cash and cash equivalents at beginning of period 318,165 554,827 Cash and cash equivalents at end of period $ 243,327 $ 288,834 Cash received during the period for: Interest income $ 486,601 $ 461,477 Cash paid during the period for: Interest expense $ 136,834 $ 100,571 Income taxes 41,500 63,950 Noncash investing activities: Foreclosed assets received in settlement of loans $ 2,678 $ 749 The accompanying notes are an integral part of these financial statements. 4 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 BASIS OF PRESENTATION The consolidated financial statements include the accounts of Whitney Holding Corporation and its subsidiaries (the Company or Whitney).The Company’s principal subsidiary is Whitney National Bank (the Bank), which represents virtually all of the Company’s operations and net income.All significant intercompany balances and transactions have been eliminated in consolidation. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of Whitney’s financial condition, results of operations, changes in shareholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions.Certain financial information for prior periods has been reclassified to conform to the current period’s presentation. Pursuant to the rules and regulations of the Securities and Exchange Commission (SEC), some financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-Q.These financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2006.Financial information reported in these financial statements is not necessarily indicative of the financial condition, results of operations or cash flows of any other interim or annual periods. NOTE 2 MERGERS AND ACQUISITIONS On March 2, 2007, Whitney completed its acquisition of Signature Financial Holdings, Inc. (Signature), headquartered in St. Petersburg, Florida, the parent of Signature Bank.Signature Bank operated seven banking centers in the Tampa Bay area and had approximately $270 million in total assets, including $220 million of loans, and $210 million in deposits at acquisition.The transaction was valued at approximately $61 million, with $13 million paid to Signature’s shareholders in cash and the remainder in Whitney common stock totaling 1.49 million shares.Applying purchase accounting to this transaction, the Company recorded goodwill of $39 million and a $4 million intangible asset for the estimated value of deposit relationships with a weighted-average life of 2.4 years.No other material adjustments were required to record Signature’s assets and liabilities at fair value. In April 2006, Whitney acquired First National Bancshares, Inc. of Bradenton, Florida (Bradenton), the parent of 1st National Bank & Trust, which also operated in the Tampa Bay area and had approximately $380 million in total assets, including a loan portfolio valued at $286 million, and $319 million in deposits at the acquisition date.Bradenton’s shareholders received 2.16 million shares of Whitney common stock and cash totaling $41 million, for a total transaction value of approximately $116 million.Intangible assets acquired in this transaction included $88 million of goodwill and $7 million assigned to the value of deposit relationships with a weighted-average life of 2.3 years. 5 The acquired banking operations have been merged into the Bank.Whitney’s financial statements include the results from acquired operations since the acquisition dates. NOTE 3 LOANS The composition of the Company’s loan portfolio was as follows. September 30 December 31 (in thousands) 2007 2006 Commercial, financial and agricultural $ 2,837,163 38 % $ 2,725,531 38 % Real estate – commercial, construction and other 3,345,098 45 3,094,004 44 Real estate – residential mortgage 924,277 12 893,091 13 Individuals 346,367 5 337,790 5 Total $ 7,452,905 100 % $ 7,050,416 100 % NOTE 4 ALLOWANCE FOR LOAN LOSSES AND RESERVE FOR LOSSES ON UNFUNDED CREDIT COMMITMENTS, IMPAIRED LOANS AND NONPERFORMING LOANS A summary analysis of changes in the allowance for loan losses follows. Three Months Ended Nine Months Ended September 30 September 30 (in thousands) 2007 2006 2007 2006 Allowance at beginning of period $ 75,099 $ 80,715 $ 75,927 $ 90,028 Allowance of acquired bank - - 2,791 2,908 Provision for credit losses 9,400 (1,500 ) 7,900 1,500 Loans charged off (5,119 ) (5,263 ) (12,698 ) (22,406 ) Recoveries 2,755 681 8,215 2,603 Net charge-offs (2,364 ) (4,582 ) (4,483 ) (19,803 ) Allowance at end of period $ 82,135 $ 74,633 $ 82,135 $ 74,633 A summary analysis of changes in the reserve for losses on unfunded credit commitments follows.The reserve is reported with accrued expenses and other liabilities in the consolidated balance sheets. Three Months Ended Nine Months Ended September 30 September 30 (in thousands) 2007 2006 2007 2006 Reserve at beginning of period $ 1,400 $ 300 $ 1,900 $ 580 Provision for credit losses (400 ) 1,500 (900 ) 1,220 Reserve at end of period $ 1,000 $ 1,800 $ 1,000 $ 1,800 6 Information on loans evaluated for possible impairment loss follows. September 30 December 31 (in thousands) 2007 2006 Impaired loans Requiring a loss allowance $ 59,249 $ 38,308 Not requiring a loss allowance 17,631 12,950 Total recorded investment in impaired loans $ 76,880 $ 51,258 Impairment loss allowance required $ 15,894 $ 9,773 The following is a summary of nonperforming loans. September 30 December 31 (in thousands) 2007 2006 Loans accounted for on a nonaccrual basis $ 88,580 $ 55,992 Restructured loans - - Total nonperforming loans $ 88,580 $ 55,992 NOTE 5 DEPOSITS The composition of deposits was as follows. September 30 December 31 (in thousands) 2007 2006 Noninterest-bearing demand deposits $ 2,639,020 $ 2,947,997 Interest-bearing deposits: NOW account deposits 1,008,781 1,099,408 Money market deposits 1,235,913 1,185,610 Savings deposits 898,438 965,652 Other time deposits 866,198 750,165 Time deposits $100,000 and over 1,738,885 1,484,476 Total interest-bearing deposits 5,748,215 5,485,311 Total deposits $ 8,387,235 $ 8,433,308 Time deposits of $100,000 or more include balances in treasury-management deposit products for commercial and certain other larger deposit customers.Balances maintained in such products totaled $634 million at September 30, 2007 and $486 million at December 31, 2006.Most of these deposits mature on a daily basis. 7 NOTE 6 OTHER ASSETS AND ACCRUED EXPENSES AND OTHER LIABILITIES The more significant components of other assets and accrued expenses and other liabilities were as follows. September 30 December 31 (in thousands) 2007 2006 Other Assets Net deferred income tax asset $ 50,111 $ 66,914 Low-income housing tax credit fund investments 13,752 15,639 Cash surrender value of life insurance 12,104 9,134 Prepaid expenses 9,745 7,283 Insurance claim receivable - 5,489 Miscellaneous investments, receivables and other assets 32,675 23,187 Total other assets $ 118,387 $ 127,646 Accrued Expenses and Other Liabilities Accrued taxes and expenses $ 25,582 $ 21,020 Dividend payable 16,277 14,704 Trade date obligations 4,180 - Liability for pension benefits 32,204 21,318 Liability for postretirement benefits other than pensions 13,473 27,128 Reserve for losses on unfunded credit commitments 1,000 1,900 Miscellaneous payables, deferred income and other liabilities 18,831 18,673 Total accrued expenses and other liabilities $ 111,547 $ 104,743 NOTE 7 LONG-TERM DEBT The following is a summary of long-term debt. September 30 December 31 (in thousands) 2007 2006 Subordinated notes payable $ 149,751 $ - Other long-term debt 18,932 17,394 Total long-term debt $ 168,683 $ 17,394 In late March 2007, the Bank issued $150 million in subordinated notes with an interest rate of 5.875% and a maturity date of April 1, 2017.These notes qualify as capital for the calculation of the regulatory ratio of total capital to risk-weighted assets, subject to certain limitations as they approach maturity. 8 NOTE 8 EMPLOYEE RETIREMENT BENEFIT PLANS Retirement Income Plans Whitney has a noncontributory qualified defined benefit pension plan covering substantially all of its employees, subject to minimum age and service-related requirements.Based on currently available information, the Company does not anticipate making a contribution to the plan during 2007.Whitney also has an unfunded nonqualified defined benefit pension plan that provides retirement benefits to designated executive officers.The components of net pension expense were as follows for the combined qualified and nonqualified plans. Three Months Ended Nine Months Ended September 30 September 30 (in thousands) 2007 2006 2007 2006 Service cost for benefits in period $ 2,066 $ 1,999 $ 6,215 $ 5,989 Interest cost on benefit obligation 2,338 2,068 6,907 6,180 Expected return on plan assets (2,672 ) (2,458 ) (8,023 ) (7,380 ) Amortization of: Net actuarial loss 342 510 848 1,480 Prior service credit (29 ) (29 ) (87 ) (87 ) Transition obligation - 13 - 39 Net pension expense $ 2,045 $ 2,103 $ 5,860 $ 6,221 Under the provisions of Statement of Financial Accounting Standards (SFAS) No. 158,
